 
 
EXHIBIT 10.1
 
CHANGE IN CONTROL AGREEMENT
 
This Agreement is entered into this 28th day of March, 2012 by and between
Fairport Savings Bank (the “Bank”), a federally chartered savings association
with its principal executive office at 45 South Main Street, Fairport, New York
14450, and Kevin Maroney (“Executive”).
 
WHEREAS, the parties wish to protect both the interests of the Bank and the
Executive in the event of a change in control of the Bank; and
 
WHEREAS, the parties intend that this Agreement shall accomplish both the
interests of the Bank and the Executive in such instance;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.           CHANGE IN CONTROL: DEFINTION. For purposes of this Agreement, a
“Change in Control” shall mean a change in control of the Bank or the Bank’s
mid-tier holding company (the “Company”) or mutual holding company (the “MHC”),
of a nature that: (i) would be required to be reported in response to Item 1(a)
of the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Bank or the Company representing 25% or more of the combined voting power of
Bank’s or the Company’s outstanding securities except for any securities
purchased by the Bank’s employee stock ownership plan or trust; or (b)
individuals who constitute the Board of Directors (“Board”) on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
members of the entire Board then in office shall be considered, for purposes of
this clause (b), as though he were a member of the Incumbent Board; or (c) a
plan of reorganization, merger, consolidation, sale of all or substantially all
the assets of the Bank or the Company or similar transaction in which the Bank
or Company is not the surviving institution occurs; or (d) a proxy statement
soliciting proxies from stockholders of the Bank or the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Bank or the Company
or similar transaction with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the plan are
exchanged for or converted into cash or property or securities not issued by the
Company; or (e) a tender offer is made for 25% or more of the voting securities
of the Bank or the Company, and the shareholders owning beneficially or of
record 25% or more of the outstanding securities of the Bank or the Company have
tendered or offered to sell their shares pursuant to such tender offer and such
tendered shares have been accepted by the tender offeror. It is not intended
that a “Change In Control” shall be triggered solely in the event that of a
change of the Bank’s charter from a federal charter to a state charter.
 

 
 

--------------------------------------------------------------------------------

 



2.           NON-QUALIFYING CHANGE IN CONTROL. Notwithstanding anything in
preceding section to the contrary, a Change in Control shall not be deemed to
have occurred upon the issuance of common stock by the Company in a minority
stock offering, or upon conversion of the Company’s mutual holding company
parent to stock form, or in connection with any reorganization used to effect
such a conversion.
 
3.           CHANGE IN CONTROL BENEFITS. No benefit shall be payable under this
Agreement unless Executive is terminated due to a Change in Control, as set
forth above. If any of the events described in Section 1 hereof constituting a
Change in Control shall have occurred, Executive shall be entitled to the
following benefits provided for in sub-paragraphs (a), (b) and (c) below upon
his/her subsequent Separation from Service (as defined in Code Section 409A and
the regulations thereunder) within twenty-four (24) months following such Change
in Control, except in the event that Executive’s voluntary resignation is not
for “good reason” or his/her involuntary termination is “for cause” (as
subsequently addressed herein):
 
(a)           Executive shall receive as severance pay or liquidated damages, or
both, an amount equal to two times the sum of: (i) the highest annual rate of
Base Salary paid to Executive at any time under this Agreement, and (ii) the
greater of (x) the average annual cash bonus paid to Executive with respect to
the three completed fiscal years prior to the termination, or (y) the cash bonus
paid to Executive with respect to the fiscal year ended prior to the
termination; provided however, that in no event shall total severance
compensation from all sources equal or exceed three times Executive’s average
annual compensation over the five fiscal years preceding the fiscal year in
which the Separation from Service occurs (for purposes of this provision and
only for purposes of this provision, compensation shall mean any payment of
money or provision of any other thing of value in consideration of employment,
including, without limitation, Base Salary, commissions, bonuses, pension and
profit sharing plans, severance payments, retirement, director or committee
fees, fringe benefits, and the payment of expense items without accountability
or business purpose or that do not meet the IRS requirement for deductibility by
the Bank). Such payments, less applicable withholdings, shall be made in
accordance with the Bank’s regular bi-weekly payroll practices, starting on the
first payroll period following the Executive’s “Separation from Service,” as
defined in Code Section 409A(a)(2)(A)(i) and Treasury Regulations § 1.409A-1(h),
and ending  on the last payroll period that provides the Executive with one year
of severance payments; provided however, if Executive is a “Specified Employee,”
as defined in Code Section 409A (a)(2)(B)(i) and Treasury Regulations §
1.409A-1(i), and if the amount exceeds the “permitted amount” under such Code
Sections (i.e., $500,000, as of January 1, 2012), then payment of amounts in
excess of the “permitted amount” shall be delayed until the first day of the
seventh full month following Executive’s Separation from Service.
 
In the event of Executive’s death, the foregoing severance/liquidated damages
payment(s) payable upon a qualifying Change in Control, shall be made to
Executive’s surviving spouse, or if no surviving spouse, to his estate. In the
event that the Company or the Bank enters into an agreement that would cause a
Change in Control of

 
 
2

--------------------------------------------------------------------------------

 




the Bank, and Executive dies after such agreement is executed but prior to
consummation of the Change in Control, which payments shall commence upon, and
shall be contingent upon, the actual consummation of the Change in Control. The
present value of the payment required hereunder, less applicable withholdings,
shall be made in accordance with the Bank’s regular bi-weekly payroll practices,
starting on the first payroll period following the Executive’s “Separation from
Service,” as defined in Code Section 409A(a)(2)(A)(i) and Treasury Regulations §
1.409A-1(h), and ending  on the last payroll period that provides the Executive
with one year of severance payments; provided however, if Executive is a
“Specified Employee,” as defined in Code Section 409A (a)(2)(B)(i) and Treasury
Regulations § 1.409A-1(i), and if the amount exceeds the “permitted amount”
under such Code Sections (i.e., $500,000, as of January 1, 2012), then payment
of amounts in excess of the “permitted amount” shall be delayed until the first
day of the seventh full month following Executive’s Separation from
Service.  For these purposes, present value shall be determined using the
applicable federal rate under Code Section 1274(d).
 
(b)           Upon the occurrence of a Change in Control followed by the
Executive’s Separation from Service within twenty-four (24) months following
such Change in Control, unless such Separation from Service is “for cause”, or
Executive’s resignation is not for “good reason”, as such terms are defined
herein, the Bank will continue, at the Bank’s expense, life, health and
disability insurance coverage substantially identical to the coverage maintained
by the Bank for Executive prior to the Change in Control, except to the extent
such coverage is changed in its application to all employees of the Bank. Such
coverage shall cease twelve (12) months from the date of Executive’s Separation
from Service.
 
(c)           The term “for cause” shall mean, for purposes of this Agreement
only, the following: involuntary termination of the Executive’s employment by a
vote of at least a majority of the entire membership of the Board because of
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, the willful
commission of any act that in the judgment of the Board would likely cause
substantial economic damage to the Bank or the Company or substantial injury to
the business reputation of the Bank or the Company, or material breach of any
provision of this Agreement.
 
The Bank may not terminate Executive’s employment “for cause” under this
Agreement unless (1) the Bank shall have first provided Executive with written
notice of the intended termination and the reason for such termination
(“breach”) and (2) if such breach is susceptible to cure or remedy, a period of
thirty (30) days shall have elapsed between the delivery of such notice and the
termination of Executive’s employment without the Executive having, in the
reasonable opinion of the Bank, effectively cured or remedied such breach.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)           The term “good reason” shall mean, for purposes of this Agreement
only, the following: (i) a significant reduction in Executive’s duties, position
or responsibilities, or Executive’s removal from his/her position and
responsibilities (unless offered a comparable position (i.e., a position of
equal or greater organizational level, duties, authority compensation and
status) within twenty-four (24) months after a Change in Control; (ii) within
twenty-four (24) months following a Change in Control, there is a material
reduction in Executive’s compensation, compared to the compensation provided to
Executive immediately prior to the Change in Control; or (iii) within
twenty-four (24) months following a Change in Control Executive is permanently
relocated to a workplace more than thirty-five (35) miles from Executive’s
primary workplace immediately preceding a Change in Control.
 
Executive may not resign for “good reason” unless Executive has provided the
Bank with a written notice informing the Bank of the existence of the “good
reason” condition, which notice must be delivered to the Bank not later than 90
days after the initial occurrence of the “good reason” condition that forms the
basis for the Executive’s resignation for “good reason.”  The Bank shall have 30
days to cure such “good reason” condition; provided however, that the Bank may
waive its right to cure.  Thereafter, Executive must actually resign no later
than 60 days after the expiration of the 30 day-cure period (or 60 days after
the Bank has informed the Executive in writing that the Bank has waived the
30-day cure period).


4.           INTERNAL REVENUE CODE SAFE HARBOR. Notwithstanding anything in this
Agreement to the contrary, in no event shall the aggregate payments or benefits
to be made or afforded to the Executive under paragraph 3, subsections (a)-(c)
(collectively the “Termination Benefits”) constitute a “parachute payment” under
Section 280G of the Code or any successor thereto, and in order to avoid such a
result, Termination Benefits will be reduced, if necessary, to an amount, the
value of which is one dollar ($1.00) less than an amount equal to three (3)
times the Executive’s “base amount,” as determined in accordance with said Code
Section 280G. The allocation of the reduction required hereby among Termination
Benefits provided by the preceding paragraphs of this Section 5 shall be
determined by the Executive, provided, however, that if it is determined that
such election by Executive shall be in violation of Code Section 409A, the
allocation of the required reduction shall be pro-rata.
 
5.           COMPLIANCE WITH CODE SECTION 409A. Notwithstanding anything to the
contrary contained herein, to the extent that the Bank determines that any
Termination Benefits are subject to Code Section 409A of the Code, this
Agreement shall incorporate the terms and conditions necessary for such
Termination Benefits to avoid the consequences described in Section 409A(a)(1),
and to the maximum extent permitted under applicable law the Agreement shall be
interpreted in a manner that results in its conforming to the requirements of
Sections 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under Section
409A (whenever issued).
 
6.           ERISA WELFARE PLAN COMPLIANCE.  It is intended that this Agreement
comply with any ERISA regulations concerning the creation, maintenance or
administration of welfare benefit plans and that it not constitute a pension
plan.
 

 
4

--------------------------------------------------------------------------------

 



7.           CLAWBACK OF TERMINATION BENEFITS. The Termination Benefits provided
for herein are each not deemed to be “earned” until such payment is made to
Executive. Accordingly, in the event that Executive fails to comply with his/her
post-termination obligations, as outlined below, before all Termination Benefits
have been paid, the Bank shall be under no obligation to make any further
payments following discovery of Executive’s failure to comply.
 
(a)           Post-Termination Obligations: For a period of one (1) year from
Executive’s Separation from Service, Executive shall not, either directly or
indirectly, engage in any business or activity in competition with the business
of the Bank, or be a directors, officer or employee or consultant to any bank,
savings bank, savings association or credit union, operating in Monroe County,
New York, if such entity has assets of less than $1.0 billion.
 


(b)           Executive will not, during or after the term of his/her
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to the appropriate Federal
and/or State regulatory body, including by not limited to, the Federal Deposit
Insurance Corporation (“FDIC”), or other federal banking agency with
jurisdiction over the Bank or Executive). Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank, and Executive may disclose any
information regarding the Bank which is otherwise publicly available.
 
(c)           In the event of a breach or threatened breach by Executive of the
provisions of this Section 7, in addition to the immediate termination of any
obligation on the part of the Bank to continue to pay Executive the Termination
Benefits, the Bank will also be entitled to an injunction restraining Executive
from disclosing, in whole or in part, the knowledge of the past, present,
planned or considered business activities of the Bank or affiliates thereof, or
from rendering any services to any person, firm, corporation, other entity to
whom such knowledge, in whole or in part, has been disclosed or is threatened to
be disclosed. Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.
 
8.           ACCOUNTING RESTATEMENT. Notwithstanding any other provision herein,
in addition to compensation clawbacks that may be required under Section 304 of
the Sarbanes-Oxley Act of 2002 or Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (or pursuant to any listing
requirement of the stock exchanges on which the Company’s stock is traded), if
the Bank is required to prepare an accounting restatement due to the material
noncompliance of the Bank with any financial reporting requirement under the
securities laws, the Executive shall reimburse the Bank for (i) any bonus or
 

 
5

--------------------------------------------------------------------------------

 



other incentive-based or equity-based compensation received by the Executive
from the Bank during the twelve (12) month period following the first public
issuance or filing with the Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement and; (ii) any profits
realized from the sale of securities of the issuer during that twelve (12) month
period.
 
9.           AT-WILL EMPLOYMENT. This Agreement shall not constitute, and cannot
be construed as an Employment Agreement.  Accordingly, Executive understands and
acknowledges that his/her employment is and remains “at-will” and is subject to
termination by the Bank, at any time, for any reason.
 
10.           RELEASE.  In addition to any other obligations contained herein,
Executive shall be required to execute a General Release releasing the Bank from
any and all claims as a condition precedent to him/her receiving the Termination
Benefits provided for by this Agreement.
 
11.           ENTIRE AGREEMENT. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement between
the Bank or any predecessor of the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
 
12.           NO MODIFICATIONS OR WAIVER. This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.
 
No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
13.           SEVERABILITY. If, for any reason, any provision of this Agreement,
or any part of any provision, is held invalid, such invalidity shall not affect
any other provision of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
 
14.           GOVERNING LAW. This Agreement shall be governed in all respects,
including validity, construction, capacity and performance, by the laws of the
State of New York, but only to the extent not superseded by federal law.
 
15.           TAX WITHHOLDING. The Bank shall have the right to deduct from
amounts paid as Termination Benefits any sums that federal, state, local or
foreign tax law requires to be withheld (including FICA taxes for social
security and/or Medicare, as applicable).
 

 
6

--------------------------------------------------------------------------------

 



16.           CLAIMS PROCEDURES. All claims relating to any rights set forth in
this Agreement shall be raised in the following manner:
 
(a)           Presentation of Claim. If any Executive or Beneficiary does not
believe that he or she has received Termination Benefits to which he or she is
entitled, such person (a “Claimant”) must file a written claim with the Bank
under the procedures set forth in this Article. The claim must state with
particularity the benefit or other determination desired by the Claimant. The
claim must be accompanied with sufficient supporting documentation for the
benefit or other determination requested by the Claimant.
 
(b)           Notification of Decision. The Bank shall consider a Claimant’s
claim and shall notify the Claimant in writing within twenty-five (25) days of
receipt of the claim that either:
 
(i)           the Claimant’s requested determination has been made, and that the
claim for benefits has been allowed in full; or
 
(ii)           the Bank has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:
 
(A)           specific reason or reasons the claim was denied;
 
(B)           specific reference(s) to the pertinent provisions of the Agreement
upon which the decision was based;
 
(C)           a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;
 
(D)           an explanation of the claim review procedure set forth below; and
 
(E)           a statement of the Claimant’s right to bring a civil action under
ERISA in the event of an adverse determination upon review.
 
(c)           Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Bank that a claim has been denied in whole or in part, but not
thereafter, a Claimant (or the Claimant’s duly authorized representative) may
file with the Board, if the initial claim was reviewed by the Bank or, if not,
the Board’s designee, a written request for a review of the denial of the claim.
The Claimant (or the Claimant’s duly authorized representative):
 
(i)           may submit any written comments, documents, records and other
information relating to the claim;
 

 
7

--------------------------------------------------------------------------------

 



(ii)           may, upon reasonable request and free of charge, have reasonable
access to, and copies of, all documents, records and other information relevant
to the Claimant’s claim;
 
(iii)           will be entitled to a review that takes into account all
comments, documents, records and other information submitted by the Claimant
related to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination; and
 
(iv)           will be informed of such other matters as the Board or its
designee deems relevant.
 
(d)              Elective Arbitration. If a Claimant’s claim described in
Section 16(a) is denied pursuant to Sections 15(b) (an “Arbitrable Dispute”),
the Claimant may, in lieu of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, and as the Claimant’s only further recourse, submit the
claim to final and binding arbitration conducted before a panel of three
arbitrators sitting in a location selected by the Bank within fifty (50) miles
of Fairport, New York, in accordance with the rules of the American Arbitration
Association then in effect. In the event the need for arbitration arises the
Bank shall select one arbitrator and the Executive shall select one arbitrator.
The arbitrators selected by the parties shall select a third arbitrator. The
arbitrators shall not have any authority to add to or modify the provisions of
this Agreement in any way. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction.


(e)           Following a Change in Control. Upon the occurrence of a Change in
Control, an independent party selected jointly by the Executives in the
Agreement prior to the Change in the Control and the Board or other appropriate
person shall assume all duties and responsibilities of the Board or Bank under
this Article 16.
 
17.           FEES AND COSTS. In the event of any dispute between the Executive
and the Bank regarding this Agreement, whether instituted by formal legal
proceedings or otherwise, including any action taken by Executive in defending
against any action taken by the Bank, the prevailing party shall be reimbursed
for all costs and expenses, including reasonable attorney’s fees, arising from
such dispute, proceedings or actions. In the event of a settlement of such
dispute, each party shall bear its own costs and expenses. Any reimbursement
owed under this Section 16 shall be paid within ten (10) days of the furnishing
to the non-prevailing party of written evidence of any costs or expenses
incurred by the prevailing party.
 
18.           SUCCESSORS. The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

 
8

--------------------------------------------------------------------------------

 

 
SIGNATURES
 
IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, on the day and
date first above written.
 
ATTEST:
 
FAIRPORT SAVINGS BANK
           
/s/ Leslie J. Zornow
By:    
/s/ Lowell T. Twitchell
Secretary
 
Chairman of the Board
             
By:    
/s/ Robert W. Sturn
   
Chairman of Compensation Committee
           
WITNESS:
 
EXECUTIVE
           
/s/ Molly L. Bailey
  By:   
/s/ Kevin D. Maroney
Assistant Treasurer
   


 
 
 
 9

--------------------------------------------------------------------------------